745 A.2d 1162 (1999)
162 N.J. 575
Suzanne MILLER, Plaintiff,
v.
John McCLURE, Individually and as a Supervising Employee of Artex, Defendant and Third Party Plaintiff-Appellant, and
Artex Knitting Mills, Inc., ("Artex"); Arthur Pottash, Individually and in his capacity as an officer, shareholder, director and manager of Artex and in his capacity as the Supervisor of Plaintiff and McClure; Bernard Gerbarg, Individually and in his capacity as an officer, shareholder, director and manager of Artex and in his capacity as the Supervisor of Plaintiff and McClure; and John Doe Company, XYZ Corporation and ABC Partnership, fictitious names, representing any and all entities owned and controlled by Pottash and Gerbarg and which employed McClure and Miller; jointly, severally and in the alternative, Defendants,
v.
Atlantic Mutual Insurance Company, New Jersey Re Insurance Company and Huron Insurance Company, Third Party Defendants-Respondents.
Supreme Court of New Jersey.
Argued November 29, 1999.
Decided December 22, 1999.
*1163 Gregory D. Saputelli, Haddonfield, for defendant and third party plaintiff-appellant (Obermayer, Rebmann, Maxwell & Hippell, attorneys; Kimberly D. Sutton, on the brief).
Wendy L. Mager, Princeton, for third party defendant-respondent Atlantic Mutual Insurance Company (Smith, Stratton, Wise, Heher & Brennan, attorneys; Ms. Mager and Susan L. Olgiati, on the brief).
Robert M. Smolen, Mount Laurel, for third party defendant-respondent Huron Insurance Company (Swartz, Campbell & Detweiler, attorneys).
Michael J. Marone, Morristown, for third party defendant-respondent New Jersey Re Insurance Company (McElroy, Deutsch & Mulvaney, attorneys; John T. Coyne, on letter in lieu of brief).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 326 N.J.Super. 558, 742 A.2d 564 (1998).
For affirmanceChief Justice PORITZ and Justices O'HERN, GARIBALDI, STEIN, COLEMAN, LONG, and VERNIERO7.
OpposedNone.